DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it contains extraneous hyphens.  Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of Claims 1-12 is the inclusion of the limitations a control unit, wherein when the droplet discharge apparatus is installed in a state in which the first ink is discharged from the first head, the common flow path system, the first valve, and the second valve are located higher than a liquid surface of the first ink in the first ink .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 2020/0307239 discloses a droplet discharge apparatus comprising: a first head; a first ink container that stores first ink to be supplied to the first head;  a second head;  a second ink container that stores second ink to be supplied to the second head;  a cleaning liquid container that stores cleaning liquid;  a common flow path system that couples the first ink container with the second ink container;  a cleaning liquid flow path that couples the common flow path system with the cleaning liquid container;  a first valve that controls a liquid flow rate between the common flow .
US Pub. 2016/0031222 discloses the waste fluid flow path 761 is connected to the first area 661 of the cap 67.  The waste fluid flow path 762 is connected to the second area 662 of the cap 67.  The waste fluid flow paths 761 and 762 converge at a confluence portion 707, and thus become the one waste fluid flow path 763.  The waste fluid flow path 763 is connected to the waste fluid tank 706.  The waste fluid tank 706 is a container that stores the ink 91 and the cleaning fluid 92 discharged from the cap 67.  The suction pump 708 is provided on the waste fluid flow path 763.  The ink 91 and the cleaning fluid 92 can be discharged from the cap 67 via the waste fluid flow paths 761, 762, and 763 by an operation of the suction pump 708.  The waste fluid opening/closing 

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910.  The examiner can normally be reached on M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853